Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Ritchey on 01/13/2021.

The application has been amended as follows: 
Claims 26 and 27 are cancelled.
Claim 25 is rejoined. According to rejoinder provision under MPEP 821.04 claim 25 is examined and allowed because it is drawn to method of preparing the allowed compound of claim 12.
Claim 25 is amended as follow:
Claim 25.	A method of preparing the compound of claim 12, the method comprising:
functionalizing a compound of general formula (IX)

    PNG
    media_image1.png
    161
    122
    media_image1.png
    Greyscale
(IX),
by adding to the nitrogen atom of the NH group thereof a –C(R1)(R2)-Y1
group wherein: 
R1 and R2 represent, independently of each other, one of the following: 
H, a (C1-C20)alkyl group or a (C1-C20)alkylene-(C6-C10)aryl group, wherein said alkyl, alkylene and aryl groups optionally are substituted with one or more organic acid functions; 
Y1 represents a C(O)OH group, a protected form of the C(O)OH group in which the hydrogen is replaced with an alkyl, or a group of formula (II) 

    PNG
    media_image2.png
    134
    114
    media_image2.png
    Greyscale
(II) 
in which the radicals Ri represent, independently of each other, one of the following: 
H, halogen, N3, (C1-C20)alkyl, (C2-C20)alkenyl, (C2-C20)alkynyl and (C6-C10)aryl, wherein said alkyl, alkenyl and alkynyl groups optionally comprise one or more heteroatoms and/or one or more (C6-10)arylenes in their chains and, wherein said alkyl, akenyl, and alkynyl groups optionally are substituted with a (C6-C10)aryl; 
wherein said alkyl, alkenyl, alkynyl and aryl groups optionally are substituted with one or more organic acid functions; to form the compound (X) of claim 12.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The compounds of the instant claims, pharmaceutical compositions thereof and method of preparing the compounds are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is Jean-Michel Siaugue et al. (Tetrahedron 57, 4713-4718, 2001). Siaugue discloses synthesis of N-functionalized 12-membered azapyridinomacrocycles bearing a sequence of N-acetate and N-propionate side chains but fails to specifically disclose macrocyclic ligands substituted with at least one picolinate group, to the compounds of general formula (X) as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618